Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/679,915 filed on 24 February 2022. This application is a CON of 16/235,763 filed on 28 December 2018. 	Claims 1-28 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,297,108 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-28 overlap with the limitations of claims 1-7 of US Patent 11,297,108 B2 as follows:
Instant Application # 17,679,915
US Patent 11,297,108 B2
Claim 1. A method comprising: 

Claim 1. A method comprising: 

based on a first message associated with establishing a communication session between a source host device and a destination host device, 

based on a first message associated with establishing a communication session between a source host device and a destination host device, sending, to the destination host device, a second message associated with establishing the communication session;

sending, to a first computing device, 
an authorization request 
associated with the communication session;

sending, to a first computing device, 
an access control request 
associated with the communication session;

determining that the communication session is authorized based on an authorization message received in response to the authorization request; and 
 	
determining, based on an authorization message associated with the first computing device, an access control list entry indicative of an authorization of the communication session; and

sending, 
based on the authorization message, 


the first message to the source host device, wherein the first message causes the communication session to be established.

sending, 
based on the access control list entry being indicative of authorization of the communication session, 
the first message to the source host device, wherein the first message causes the communication session to be established.

Claim 2

Claim 7
Claim 3

Claim 7
Claim 4

Claim 1
Claim 5

Claim 4 + 6
Claim 6

Claim 13
Claim 7

Claim 15
Claim 8

Claim 1
Claim 9

Claim 7
Claim 10

Claim 7
Claim 11

Claim 1
Claim 12

Claim 4 + 6

Claim 13
Claim 15

Claim 14
Claim 15

Claim 15
Claim 1

Claim 16
Claim 7

Claim 17
Claim 7

Claim 18
Claim 1

Claim 19
Claim 4

Claim 20
Claim 6

Claim 21
Claim 1

Claim 22
Claim 7

Claim 23
Claim 7

Claim 24
Claim 1

Claim 25
Claim 3

Claim 26
Claim 4 + 6

Claim 27
Claim 4 + 6

Claim 28
Claim 4 + 6



Therefore, the limitations of claims 1-28 of the instant application are disclosed by the limitations of claims 1-7 of US Patent 11,297,108 B2, and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13-18, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2015/0249593 A1 to Alvarez et al and US PGPUB 2017/0272470 Al to Gundamaraju et al.
Regarding Claim 1, Alvarez discloses a method (FIG. 13B provides for a policy enforcement point, or PCE 1306) comprising:  	based on a first message associated with establishing a communication session between a source host device and a destination host device (FIG. 13B, 0050, and 0089 provides for based on a path computation request 1322 associated with establishing a session between PCC1 source 1302 and PCC2 destination 1304), sending, to a first computing device, an authorization request associated with the communication session (FIG. 13B, 0054, and 0090 provides for PCE 1306 sending, to a policy agent 1316, a policy decision request 1324 associated with the session between PCC1 source 1302 and PCC2 destination 1204); and 	determining that the communication session is authorized based on an authorization message received in response to the authorization request (FIG. 13B and 0090 provides for PCE 1306 determining that the session is authorized based on the Boolean reply 1326 received). 	Alvarez doesn’t explicitly disclose sending, based on the authorization message, the first message to the source host device, wherein the first message causes the communication session to be established. 	Gundamaraju, in a similar field of endeavor, discloses sending, based on an authorization message, a first message to a source host device (FIG. 1, 0021-0022, and 0027 provides for PEP/PGW 112 sending, based on policy decisions from PCRF 110, a SYN message to UE 102), wherein the first message causes a communication session to be established (0027 provides for wherein SYN messages causes a connection between HTTP server 130 and UE 102). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Gundamaraju for establishing sessions using a three-way handshake. The 3-way handshake of Gundamaraju, when implemented with the path computation of the Alvarez system, will allow one of ordinary skill in the art to obtain policy decision, in order to establish a session between nodes based on policy information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the 3-way handshake of Gundamaraju with the path computation of the Alvarez system for the desirable purpose of enforcing policy decisions within a session.
Regarding Claim 2, the Alvarez/Gundamaraju system discloses the method of claim 1, wherein the first message comprises at least one of:  	a synchronization message configured to establish the communication session (Gundamaraju, 0027 provides for SYN packet); or  	a sequence number associated with the communication session. 	Same motivation as claim 1.
Regarding Claim 3, the Alvarez/Gundamaraju system discloses the method of claim 1, further comprising: sending, to the destination host device, a second message associated with the communication session (Gundamaraju, 0027 provides for the PEP is within the 3-way handshake), wherein the second message comprises at least one of:  	a synchronization-response message associated with the communication session (Gundamaraju, 0027 provides for SYN/ACK packet);  	an acknowledgement message associated with the communication session; or  	a sequence number associated with the communication session.
Regarding Claim 6, the Alvarez/Gundamaraju system discloses the method of claim 1, wherein sending the authorization request comprises: sending, by a first policy enforcement device, the authorization request to the first computing device (Alvarez, FIG. 13B provides for a policy enforcement point, or PCE 1306).
Regarding Claim 7, the Alvarez/Gundamaraju system discloses the method of claim 6, further comprising:  	receiving, by a second policy enforcement device, the authorization message (Alvarez, FIG. 13B provides for PCE 1306 receiving, by Policy agent 1316, a policy decision reply); and  	based on the authorization message, sending, by the second policy enforcement point, the first message to the source host device, wherein the first message causes the communication session to be established (Gundamaraju, FIG. 1, 0021-0022, and 0027 provides for based on policy decision, sending, by PEP/PGW 112, a SYN message to UE 102, wherein SYN message cause a connection between HTTP server 130 and UE 102).
Regarding Claim 8, similar rejection where the method of claim 1 teaches the system of claim 8.
Regarding Claim 9, similar rejection where the method of claim 2 teaches the system of claim 9.
Regarding Claim 10, similar rejection where the method of claim 3 teaches the system of claim 10.
Regarding Claim 11, similar rejection where the method of claim 4 teaches the system of claim 11.
Regarding Claim 13, similar rejection where the method of claim 7 teaches the system of claim 13.
Regarding Claim 14, similar rejection where the method of claim 7 teaches the system of claim 14.
Regarding Claim 15, similar rejection where the method of claim 1 teaches the non-transitory computer readable medium of claim 15.
Regarding Claim 16, similar rejection where the method of claim 2 teaches the non-transitory computer readable medium of claim 16.
Regarding Claim 17, similar rejection where the method of claim 3 teaches the non-transitory computer readable medium of claim 17.
Regarding Claim 18, similar rejection where the method of claim 4 teaches the non-transitory computer readable medium of claim 18.
Regarding Claim 21, similar rejection where the method of claim 1 teaches the apparatus of claim 21.
Regarding Claim 22, similar rejection where the method of claim 2 teaches the apparatus of claim 22.
Regarding Claim 23, similar rejection where the method of claim 3 teaches the apparatus of claim 23.
Regarding Claim 25, the Alvarez/Gundamaraju system discloses the apparatus of claim 21, wherein the first computing device comprises a policy decision device (Gundamaraju, 0021 provides for a policy decision point, or PDP). 	Same motivation as claim 1.

Claims 5, 12, 19, 20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over the Alvarez/Gundamaraju system as applied to claims 1, 8, 15, and 21 above, and further in view of US Patent 8,352,998 B1 to Kougiouris et al.
Regarding Claim 5, the Alvarez/Gundamaraju system discloses the method of claim 1. 	The Alvarez/Gundamaraju system doesn’t explicitly disclose based on a message associated with ending the communication session, sending, to the first computing device, an indication that the communication session has ended; and determining that the communication session is no longer authorized based on an update message received from the first computing device, wherein the update message is received in response to the indication that the communication session has ended. 	Kougiouris, in a similar field of endeavor, discloses based on a message associated with ending a communication session (col. 21 line 49-col. 22 line 3 provides for based on a deny access message), sending, to a first computing device, an indication that the communication session has ended (FIG. 7, col. 6 lines 46-61, and col. 21 line 49-col. 22 line 3 provides for sending, to network device 140, a network access decision 770 to deny access); and  	determining that the communication session is no longer authorized based on an update message received from the first computing device (FIG. 7 and col. 21 line 49-col. 22 line 3 provides for determining that that network device may deny access to resources based on updated enforcement instructions via network access decision 770), wherein the update message is received in response to the indication that the communication session has ended (col. 21 line 49-col. 22 line 3 provides for decision 770 results in determining that that network device may deny access to resources). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Kougiouris for permitting or denying access to resources. The updated enforcement instructions of Kougiouris, when implemented with the path computation of the Alvarez/Gundamaraju system, will allow one of ordinary skill in the art to obtain updated policy decisions, in order to discontinue a session between nodes based on policy information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the updated enforcement instructions of Kougiouris with the path computation of the Alvarez/Gundamaraju system for the desirable purpose of enforcing policy decisions within a session.
Regarding Claim 12, similar rejection where the method of claim 5 teaches the system of claim 12.
Regarding Claim 19, similar rejection where the method of claim 5 teaches the non-transitory computer readable medium of claim 19.
Regarding Claim 20, similar rejection where the method of claim 5 teaches the non-transitory computer readable medium of claim 20.
Regarding Claim 26, similar rejection where the method of claim 5 teaches the apparatus of claim 26.
Regarding Claim 27, similar rejection where the method of claim 5 teaches the apparatus of claim 27.
Regarding Claim 28, similar rejection where the method of claim 5 teaches the apparatus of claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0248859 A1 to Jacquenet et al discloses dynamic discovery of service functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459